14‐4126‐cr 
United States v. Nayyar


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of October, two thousand fifteen. 

PRESENT:            DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                                                   Circuit Judges, 
                    KATHERINE B. FORREST, 
                                                   District Judge.1 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
                          Appellee, 

                                        v.                                            14‐4126‐cr 

CONRAD STANISCLAUS MULHOLLAND,  
AKA Stan, AKA Conrad Stan,
                           Defendant, 

PATRICK NAYYAR,
                                                  Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


          1   The Honorable Katherine B. Forrest, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR APPELLEE:                             SEAN S. BUCKLEY, Stephen J. Ritchin, 
                                          Michael A. Levy, Assistant United States 
                                          Attorneys, for Preet Bharara, United States 
                                          Attorney for the Southern District of New 
                                          York, New York, New York.  
 
FOR DEFENDANT‐APPELLANT:                  LAURA GROSSFIELD BIRGER, Stephanie B. 
                                          Turner, Cooley LLP, New York, New York. 
               
              Appeal from the United States District Court for the Southern District of 

New York (Sweet, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that this case is REMANDED.  

              Defendant‐appellant Patrick Nayyar appeals from a judgment entered 

October 31, 2014, after a jury trial, convicting him of conspiracy to provide and 

providing material support to terrorists, conspiracy to contribute and contributing 

goods to and for the benefit of Hizballah, and conspiracy to traffic firearms and 

ammunition.  18 U.S.C. §§ 371, 2339B; 50 U.S.C. § 1705(a).  On October 27, 2014, the 

district court sentenced Nayyar to fifteen yearsʹ incarceration.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history of the case, and issues on 

appeal.  

              On September 24, 2009, Nayyar was arrested by the FBI.  With the consent 

of his wife, the FBI searched Nayyarʹs apartment and seized his laptop.  Nayyarʹs wife 

also provided written consent to search the laptop.  More than a year later, on October 

29, 2010, the government obtained a search warrant for the laptop.  Nayyarʹs wifeʹs 

                                           ‐ 2 ‐ 
 
written consent form, the search warrant and warrant application, and evidence 

obtained from the search of the computer were produced to Nayyar during pre‐trial 

discovery.  The laptop was found to contain internet bookmarks and browsing history 

for websites relating to military equipment, as well as a news article that identified 

Hizballah as an Iran‐backed terrorist organization, and the computer evidence was 

received at trial. 

               On the second day of trial, Special Agent Candace Hunter, an FBI forensic 

examiner, testified on cross‐examination that she began her examination of the 

computer on December 2, 2009, although the search warrant was not obtained until 

October 29, 2010.  The next day, Nayyar moved for a mistrial on the grounds that the 

evidence from his computer was the product of an illegal search.  Nayyar claimed that 

before Hunterʹs testimony, he had not been apprised of the fact that the hard drive had 

been searched prior to the application for the search warrant.  On the motion for a 

mistrial, the district court suggested recalling Hunter to testify at a hearing.  But the 

government told the court that she was already on her way back to Alabama, and that it 

was not necessary to bring her back because there was no material factual dispute, and 

because the motion could be denied on the basis of waiver or the inevitable discovery 

doctrine.  

               Rather than conduct an evidentiary hearing, the district court agreed to 

proceed by means of a government proffer.  The district court denied Nayyarʹs motion 

for a mistrial, and declined to strike the testimony regarding evidence obtained from 
                                             ‐ 3 ‐ 
 
the laptop or the evidence itself, holding that because Nayyar had not challenged the 

validity of his wifeʹs consent to search the computer before trial, the instant challenge 

was waived.  Even if there was no waiver, the district court held, testimony derived 

from the laptop searches was protected by the inevitable discovery doctrine. 

              On appeal, Nayyar argues that (1) he did not waive his right to challenge 

the search of his laptop; (2) the agents did not receive valid consent to search the laptop 

from Nayyarʹs wife; (3) the independent source doctrine does not salvage the evidence; 

and (4) the evidence was insufficient to prove that Nayyar engaged in a gun and 

ammunition trafficking conspiracy.   

              We hold that the district court could not properly deny the suppression 

motion on this record, and we remand for the district court to conduct a post‐trial 

hearing on the issues relating to the computer evidence received at trial.  See, e.g., United 

States v. Hamilton, 538 F.3d 162, 164, 169‐70 (2d Cir. 2008) (remanding for post‐trial 

suppression hearing, where district court erred in denying suppression motion made at 

trial, but did not reach alternative arguments for and against suppression); United States 

v. Pena, 961 F.2d 333, 339‐40 (2d Cir. 1992) (remanding for post‐trial suppression 

hearing concerning evidence that had been introduced at trial).   

              First, the government concedes on appeal that the record before this Court 

is insufficient to determine whether Nayyarʹs wife had the authority to consent to a 

search of her husbandʹs laptop, and the question was insufficiently addressed below.   

Indeed, the written consent form that the government includes in its addendum was 
                                            ‐ 4 ‐ 
 
not part of the record before the district court, and the district court explicitly 

acknowledged that it had not seen it.   

                       Second, at oral argument, the government acknowledged that it misspoke 

during its evidentiary proffer when it advised the district court that Nayyar himself 

gave the agents the password.  This was an error the government did not correct in the 

district court.   

                        Third, the record is unclear as to the issue of the timeliness of Nayyarʹs 

motion to suppress.2  Under Federal Rule of Criminal Procedure 12(c)(3), ʺ[i]f a party 

does not meet the deadline for making a Rule 12(b)(3) motion, the motion is untimely.  

But a court may consider the defense, objection, or request if the party shows good 

cause.ʺ  Fed. R. Crim. P. 12(c)(3).  It is unclear whether good cause exists here.  There is 

a lack of clarity as to whether the evidence introduced at trial was obtained from a 

search of the laptop based on the wifeʹs purported consent or based on the warrant.  

Moreover, while Nayyarʹs trial counsel apparently was unaware until Hunter testified 

that the government had searched the contents of the laptop a year before the warrant 




                                                 
2 While the parties have presented this issue as a question of ʺwaiver,ʺ the Court notes that the 
applicable rule, Federal Rule of Criminal Procedure 12, was revised in 2014 to remove the 
reference to ʺwaiver,ʺ because ʺthe rule [did] not contemplate waiver as that term is 
traditionally used in criminal cases.ʺ  United States v. McMillian, 786 F.3d 630, 636 n.3 (7th Cir. 
2015) (citing Fed. R. Crim. P. 12(c) advisory committeeʹs note to 2014 amendment).  The 
applicable standard, however, is unchanged:  ʺBefore a court may consider an untimely motion 
to suppress, ʹa defendant must first establish good cause for the absence of a pretrial motion.ʹʺ  
Id. at 636 (quoting United States v. Acox, 595 F.3d 729, 731 (7th Cir. 2010)). 

                                                      ‐ 5 ‐ 
 
issued, it is unclear whether Nayyarʹs prior counsel was on notice before trial that the 

laptop had been searched before the warrant issued.  See J. App. at 158.   

                        Fourth, there is uncertainty as to the applicability of the independent 

source doctrine.  The government bears the burden of establishing by a preponderance 

of the evidence that the independent source (or inevitable discovery) doctrine applies.  

See Murray v. United States, 487 U.S. 533, 540 (1988); Nix v. Williams, 467 U.S. 431, 444 

(1984) (ʺIf the prosecution can establish by a preponderance of the evidence that the 

information ultimately or inevitably would have been discovered by lawful means . . . 

then the deterrence rationale has so little basis that the evidence should be received.ʺ).  

For the independent source doctrine to apply, ʺ(1) the warrant must be supported by 

probable cause derived from sources independent of the illegal entry; and (2) the 

decision to seek the warrant may not be prompted by information gleaned from the 

illegal conduct.ʺ  United States v. Johnson, 994 F.2d 980, 987 (2d Cir. 1993).3  Here, there is 

a lack of clarity in the record as to the second prong:  it is unclear whether the agents 

were prompted to seek the warrant by what they saw on the laptop before they obtained 

the warrant, that is, the two purportedly pornographic images.  The present record is 


                                                 
3 In the proceedings below, both the Government and the district court referred to the 
applicable doctrine as the inevitable discovery doctrine.  Under the inevitable discovery 
doctrine, ʺevidence that was illegally obtained will not be suppressed ʹif the government can 
prove that the evidence would have been obtained inevitablyʹ even if there had been no 
statutory or constitutional violation.ʺ  United States v. Roberts, 852 F.2d 671, 675‐76 (2d Cir. 1988) 
(quoting Nix, 467 U.S. at 447).  The Government argues on appeal that the doctrine relied upon 
below is better described as the independent source doctrine, because ‐‐ according to the 
Government ‐‐ the evidence was, in fact, recovered pursuant to a valid warrant. 
                                                     ‐ 6 ‐ 
 
insufficient ‐‐ as to the timeline of the search, the discovery of the images, and the 

deliberations about the consent validity ‐‐ for the district to have found that the pre‐

warrant search ʺdid not result in the government obtaining evidence it would not 

otherwise have obtained,ʺ such that ʺthe government d[id] not gain an advantage from 

its initial violation.ʺ  Id.     

                                             * * * 

                 As we are remanding, we do not reach Nayyarʹs sufficiency of the 

evidence argument.  For the foregoing reasons, we do not vacate the conviction but we 

REMAND this case to the district court to conduct a hearing on whether (1) Nayyar 

waived his right to challenge the evidence in question, (2) Nayyarʹs wifeʹs consent was 

valid, and (3) the independent source doctrine applies.  

                 This panel will retain jurisdiction over any subsequent appeal pursuant to 

United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).  Accordingly, either party may 

notify the Clerk of a renewed appeal within fourteen days of the district courtʹs 

decision.  See id. 

 
                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 
                  




                                             ‐ 7 ‐